Citation Nr: 1811054	
Decision Date: 02/22/18    Archive Date: 03/06/18

DOCKET NO.  12-08 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for a psychiatric disability. 

2.  Entitlement to service connection for a psychiatric disability. 

3.  Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for bilateral hearing loss. 

4.  Entitlement to service connection for a right ear hearing loss disability.

5.  Entitlement to service connection for a left ear hearing loss disability.

6.  Entitlement to service connection for tinnitus.




REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from September 1969 to August 1971. 
	
This case is before the Board of Veterans' Appeals (Board) on appeal from February 2010 and August 2011 and rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA). 

All documents on the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS) have been reviewed. 

The Board finds that the evidence is sufficient to make a decision on the matter of entitlement to service connection for a right ear hearing loss disability, but that further development is needed for the left ear hearing loss claim.  Thus, the Board has bifurcated this matter, as shown above.  

In a June 1972 translated statement, the Veteran claimed entitlement to service connection for foot fungus.  This matter has not been addressed by the Agency of Original Jurisdiction (AOJ), and the Board does not have jurisdiction over it.  Thus, the Board refers this matter to the AOJ for appropriate action.  

The issues of entitlement to service connection for a psychiatric disability, for left ear hearing loss disability, and for tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In a July 1972 rating decision, the RO denied the claim for service connection for a nervous condition based on the determination that such disability is not related to service; and the RO denied the claim for service connection for bilateral hearing loss based on the determination that there is no current bilateral hearing loss disability; in an April 2006 rating decision and in a July 2006 rating decision, respectively, the RO declined to reopen the previously denied claims for service connection for bilateral hearing loss and for a nervous condition, based on the determination that no new and material had been submitted. 

2.  The Veteran did not submit a notice of disagreement against the April 2006 and July 2006 determinations, and there was no evidence or information received within one year of its issuance that was new and material to the claims for service connection for bilateral hearing loss and for a nervous condition.

3.  The additional evidence received since the April 2006 and July 2006 determinations was not previously considered in such decisions and raises a reasonable possibility of substantiating the claims for service connection for bilateral hearing loss and for a nervous condition.

4.  The evidence clearly and unmistakably shows that there was no permanent increase in disability of the Veteran's preexisting right ear hearing loss disability beyond the natural progress of this disability during the Veteran's active service.





CONCLUSIONS OF LAW

1.  The April 2006 rating decision and the July 2006 rating decision, which declined to reopen the previously denied claims for service connection for bilateral hearing loss and a nervous condition, respectively, are final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2006).

2.  The additional evidence received since the April 2006 rating decision and the July 2006 rating decision is new and material to the claims for service connection for bilateral hearing loss and a nervous condition, and these claims are reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2017).

4.  The criteria for entitlement to service connection for a right ear hearing loss disability have not been met.  §§ 1111, 1110, 1132, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.385 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Because the Board is reopening the previously denied claims regarding the psychiatric disability and bilateral hearing loss, discussion concerning compliance with the duties to notify and assist regarding the applications to reopen is not necessary.  Further, the RO reopened the issue of entitlement to service connection for bilateral hearing loss in the August 2011 rating decision, and the RO reviewed the claims file and readjudicated the issue in the March 2012 statement of the case.  Further, the RO implicitly reopened the issue of entitlement to service connection for psychiatric disability, and the RO reviewed the claims file and readjudicated the issue on the merits, in the April 2012 statement of the case.  Therefore, there is no prejudice to the Veteran in reopening these claims and then proceeding with adjudication of the issues of service connection for a psychiatric disability and right ear hearing loss on the merits.  

Regarding the right ear hearing loss claim on the merits, the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  The Veteran in this case has not referred to any other deficiencies in either the duties to notify or assist regarding the claim for service connection for the right hearing loss; therefore, the Board may proceed to the merits of the claim for service connection for this disability.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed.Cir. 2015, cert denied, U.S.C. Oct.3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board....to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-130 (2000).  

Applications to Reopen 

As noted in the Findings of Fact above, in an April 2006 rating decision, the RO declined to reopen the previously denied claim for service connection for bilateral hearing loss.  The additional evidence received since the April 2006 rating decision includes the April 2012 Form 9, in which the Veteran essentially contends that his bilateral hearing loss symptoms had their onset in service and continued since service.  Evidence that tends to indicate that the Veteran's sensorineural hearing loss first manifested in service and continued since service is pertinent evidence that was absent at the time of the April 2006 determination, and this evidence raises a reasonable possibility of substantiating the claim.  

Also, as noted in the Findings of Fact above, in an July 2006 rating decision, the RO declined to reopen the previously denied claim for service connection for a nervous condition.  The additional evidence received since the July 2006 rating decision includes the May 2012 Form 9, in which the Veteran essentially contends that his psychiatric symptoms began in service and continued since service.  Evidence that tends to indicate that the Veteran's psychiatric disorder manifested in service and continued since service is pertinent evidence that was absent at the time of the July 2006 determination, and this evidence raises a reasonable possibility of substantiating the claim.  

For these reasons, the Board finds that new and material evidence has been submitted, and the claims for service connection for a psychiatric disability and bilateral hearing loss are reopened.  Although the evidence is sufficient to reopen, it is not sufficient to grant the claims, and the claims on the merits are discussed below. 

Service Connection for Right Ear Hearing Loss

A Veteran is entitled to VA disability compensation for service connection if the facts establish that a disability resulted from disease or injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Generally, to establish a right to compensation for a present disability, a veteran must show (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment.  38 U.S.C.A. §§ 1111, 1132; 38 C.F.R. § 3.304(b).   Generally, a Veteran is presumed to be in sound condition except for conditions noted when examined and accepted for service.  If a claimed disability is found to have preexisted service because it was noted on the entrance examination, the Veteran can only bring a claim for aggravation of that disability, not for service connection for the disability itself. 

Here, the evidence shows that the Veteran's right ear hearing loss disability was objectively shown and noted on entry into service.  The Veteran's entrance examination in May 1969 showed pure tone thresholds, in decibels, as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
20
35
35
40
45
LEFT
20
20
15
20
25

For VA purposes under 38 C.F.R. § 3.385, the Veteran had a right ear hearing loss disability shown and noted on entry into service, and therefore such disability preexisted service, and the Veteran can only bring a claim for a right ear hearing loss disability based on aggravation for the right ear hearing loss disability.  

A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that such increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Clear and unmistakable (obvious, manifest, and undebatable) evidence is required to rebut the presumption of aggravation.  38 C.F.R. § 3.306(b).  The evidence must show a lasting worsening of the condition, meaning an increase in severity that existed at the time of separation from service and still exists currently.  Hunt v. Derwinski, 1 Vet. App. 292, 296-97 (1991); Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002).  

In a claim for aggravation of a preexisting condition, the Veteran has the burden to show aggravation with evidence of symptomatic manifestations of the condition during service.  If the presumption of aggravation arises, the burden shifts to VA to establish a lack of aggravation.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); see also Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  In deciding a claim based on aggravation, after the presence of a preexisting condition has been established, the Board must determine (1) whether there has been any measured worsening of the condition during service, and (2) whether this constitutes an increase in disability.  Browder v. Brown, 5 Vet. App. 268, 271 (1993); Hensley  v. Brown, 5 Vet. App. 155, 163 (1993). 

The Veteran essentially contends that his right ear hearing loss disability was aggravated by acoustic trauma in service.  The Board acknowledges that the Veteran is competent to report his observations and symptoms, and the Board finds that his reports as to hearing loss symptoms and acoustic trauma in service are credible.  However, the Board finds that the determinations as to whether the Veteran's preexisting hearing loss disability permanently increased in severity in service, to include as due to acoustic trauma, are essentially medical questions, and as such are beyond its own competence to evaluate based upon its own knowledge and expertise.  The record does not indicate that the Veteran has medical expertise or training.  Thus, his determination that his preexisting hearing loss disability permanently worsened in severity in service, is also not competent evidence.  See Jandreau v. Nicholson, 492 F.3d 1372 (2007); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  Thus, such lay opinions by the Veteran have no probative value.  

The Veteran's service records support a finding of acoustic trauma, given his MOS as a combat engineer, and given the May 1971 service treatment records showing a medical impression of sensorineural hearing loss secondary to acoustic trauma.  The Veteran was also given a May 1971 profile for his bilateral sensorineural hearing loss.  Thus, the Veteran has shown evidence of symptomatic manifestations of hearing loss in service.  The presumption of aggravation attaches for the right ear hearing loss disability.  

The burden thus shifts to VA to establish a lack of aggravation of the right ear hearing loss disability.  Here, the Board finds that the evidence clearly and unmistakably shows that there was no measured increase in the Veteran's right ear hearing loss disability during service, to include any measured increase that was beyond the natural progress of the disability.  Here, though the Veteran's right ear hearing loss disability did have symptomatic manifestations in service, to include as due to acoustic trauma, the competent and probative evidence clearly and unmistakably shows that there was no measured worsening, and therefore no aggravation, of the Veteran's right ear hearing loss disability in service, when comparing the Veteran's condition on entry into service, with his condition on separation from service (as well with as his condition within one year post-service).  

First, the Veteran's separation examination in August 1971 shows bilateral pure tone thresholds that are improved as compared to his entrance examination, as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
15
/
20
LEFT
15
15
15
/
20

Further, within one year after separation from service, the Veteran was afforded a VA audiological examination in June 1972.  The June 1972 VA examiner found that the Veteran's puretone thresholds are well within normal limits, and his impression was that hearing was within normal limits bilaterally.  The bilateral pure tone thresholds were shown on VA examination in June 1972, as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
0
/
/
LEFT
5
0
0
/
/

Also, the August 2011 VA examination has probative value because it was rendered by an audiologist who has the requisite expertise to render an opinion as to the nature and etiology of a hearing loss disability, she reviewed the claims file, she supported her opinion with rationale, she rendered her opinion based on the Veteran's subjective and medical history.   

The August 2011 VA examiner first noted that the Veteran's examination on entrance into service showed mild to moderate hearing loss in the right ear.  She stated that the right ear hearing loss pre-existed service, and she opined that the pre-existing hearing loss of the right ear was not aggravated beyond the normal progression in military service.  She explained that the separation examination showed a significant hearing improvement, and that bilateral normal hearing was recorded in that examination.  

Based on the objective audiological testing results showing a clear improvement in the Veteran's right ear hearing condition on separation from service (and within one year after separation), as compared to the right ear hearing condition on entry into service, and given the above August 2011 VA examiner's opinion, the Board finds that there is no room for debate, and that the evidence clearly and unmistakably shows that there was no measured increase in the Veteran's right ear hearing loss disability during service, to include any measured increase that was beyond the natural progress of the disability.  Therefore, aggravation is not shown.  As such, service connection for the preexisting  right ear hearing loss disability is not warranted.  


ORDER

Because new and material evidence has been received, the claim for service connection for bilateral hearing loss is reopened.

Entitlement to service connection for a right ear hearing loss disability is denied.

Because new and material evidence has been received, the claim for service connection for a nervous condition is reopened.


REMAND

The Veteran essentially contends that his left ear hearing loss disability manifested in service and is related to acoustic trauma in service (which he stated as occurring after an explosion in Germany, as reported in his June 1972 VA audiological examination).  The presumption of soundness applies to the left ear hearing loss disability, as no left ear hearing loss disability was noted on entry into service.  He was diagnosed with sensorineural hearing loss of the left ear in service, secondary to acoustic trauma, as shown in the May 1971 ENT Clinic record in service.  However, this diagnosis and impression was not reconciled with the Veteran's condition on entry into service.  Further, the probative value of this diagnosis also unclear, given the Veteran's normal hearing on separation from service.  As discussed above, the objective evidence shows improvement in the Veteran's left ear hearing loss on separation from service, and within the first post-service year, as compared to his entry examination.  

The Veteran was afforded a VA audiological examination in August 2011, and the VA examiner first noted that the Veteran's examination on entrance into service showed mild hearing loss in the left ear on entry into service at the 6000 Hertz level.  She opined that the Veteran's current left ear hearing loss disability is not related to service, as his hearing was improved based on the separation examination.  She also opined that the pre-existing hearing loss of the left ear was not aggravated beyond the normal progression in military service.  She explained that the separation examination showed a significant hearing improvement, and that bilateral normal hearing was recorded in that examination.  However, the examiner did not explain whether, given the Veteran's presumed sound left ear condition on entry into service, his current hearing loss of the left ear first manifested in service or is related to acoustic trauma in service.  It is thus unclear whether there is sufficient evidence to identify a sensorineural hearing loss disability in the left ear in service, given the normal hearing results on VA examination in June 1972.  Thus, an addendum opinion should be obtained to determine the same. 

Second, the Veteran contends that he has tinnitus that is related to acoustic trauma in service, or is secondary to his psychiatric disorder or to a hearing loss disability.  Acoustic trauma was noted in the Veteran's service treatment records.  The Veteran was afforded a VA examination in August 2011, in which the Veteran reported that his tinnitus started two years ago.  The examiner opened that because there is no accurate diagnosis of hearing loss, a link between tinnitus and hearing loss is difficult to provide.  The examiner stated that the tinnitus "could be related to many other factors, such as aging, medical conditions, or psychological aspects."  No opinion was provided as to whether the tinnitus is directly related to service, to include as a result of acoustic trauma in service.  An addendum opinion should be obtained to determine the same.  

The Board notes that the Veteran has essentially argued that his tinnitus is secondary to his hearing loss.  This theory of entitlement of service connection as secondary to a left ear hearing loss disability is pending adjudication of the matter of service connection for a left ear hearing loss disability. 

The Veteran contends that he has a psychiatric disability that began in service or is related to service.  The Veteran was afforded a VA examination in August 2011, in which the examiner noted that the Veteran has depressive disorder NOS.  The examiner also noted the diagnosis of anxiety reaction, depressive feature, shown on VA examination in May 1972.  The examiner also noted the Veteran's report of depression and excessive worry in service in an August 1971 Report of Medical History.  The examiner also noted the Veteran's history of panic disorder without agoraphobia and PTSD noted in his VA treatment records.  The examiner opined that the Veteran's disability [depressive disorder] is not related to service, and essentially stated that this is based on there being no service treatment records showing psychiatric findings, diagnosis, or treatment recommendations.  However, a lack of medical documentation to confirm a diagnosis of a disability or treatment of a disability, alone, is not sufficient to form the basis of a negative opinion, particularly given the Veteran's lay reports of symptoms beginning in service.  

Because the examiner provided no opinions regarding the nature and etiology of the Veteran's other diagnosed psychiatric disorders shown in the record, and because the examiner also did not reconcile his etiological opinion with the Veteran's history of symptoms beginning in service, a new VA examination is warranted.  

Accordingly, the case is REMANDED for the following action:

1. Obtain outstanding relevant VA treatment records, to include updated records.  

2. After completing all the above directive 1, schedule a VA examination to determine the nature and etiology of the Veteran's psychiatric disability.  Make the claims file available to the examiner for review of the case.  

a. The examiner is asked to identify the nature and diagnosis(es) of the Veteran's psychiatric disorder.  The examiner should consider the following disorders indicated in the medical history:  anxiety, depression, panic disorder, PTSD.  

b. Regarding each of the Veteran's diagnosed psychiatric disorder(s) above, the examiner is asked to opine as to whether it is at least as likely as not (a probability of 50 percent or greater) that any such disorder began in service or is etiologically related to service.

For purposes of this opinion, the examiner's attention is invited to the following:  The diagnosis of anxiety reaction, depressive feature, on VA examination in May 1972, and the Veteran's report of depression and excessive worry in service in an August 1971 Report of Medical History.  

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

Please note that the August 2011 VA examination is problematic because the examiner provided no opinions regarding the nature and etiology of the Veteran's diagnosed psychiatric disorders shown in the record other than depressive disorder, and because the examiner did not reconcile the etiological opinion with the Veteran's history of reported psychiatric symptoms beginning in service and immediately following service.  A lack of documented diagnosis of a psychiatric disability in service alone is not sufficient to form the basis of a negative opinion. 

3. Obtain an addendum opinion from the examiner who performed the August 2011 VA audiological examination (or suitable substitute) to determine the etiology of a left ear hearing loss disability and tinnitus.  Make the claims file available to the examiner for review of the case.  

(a) The examiner is asked to opine whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's left ear hearing loss disability first manifested in service or is etiologically related to service, to include as due to acoustic trauma in service.  Please note that the Veteran's left ear hearing loss condition is presumed sound on entry into service.  

The examiner must address the Veteran's diagnosis of sensorineural hearing loss secondary to acoustic trauma shown in the May 1971 ENT Clinic record in service.  

The examiner is asked to consider whether there is enough evidence to identify the Veteran's current left ear hearing loss disability as manifesting in service or within the first post-service year, given the Veteran's reports of hearing loss symptoms in service and within the first post-service year.  

(b) The examiner is asked to opine whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's tinnitus is etiologically related to service, to include as due to acoustic trauma in service.  

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

Please note that the August 2011 VA examination is problematic because the examiner did not explain whether his current hearing loss of the left ear first manifested in service or is related to acoustic trauma in service, given his presumed sound condition on entry into service.   Further, the August 2011 VA examiner did not address whether the Veteran's tinnitus is etiologically related to acoustic trauma in service.  

4. Thereafter, readjudicate the claims on appeal and furnish the Veteran and his representative a supplemental statement of the case if a matter is not resolved to the Veteran's satisfaction.  Provide an opportunity to respond before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


